Case 1:14-cv-01431-LPS Document 203 Filed 10/25/19 Page 1 of 4 PageID #: 15674




 Frederick L. Cottrell, III
 Director
 302-651-7509
 cottrell@rlf.com

 October 25, 2019

VIA CM/ECF & HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court
District of Delaware
844 King Street
Wilmington, DE 19801
                                   Re:     Elm 3DS Innovations LLC v. Micron Tech. Inc. et al,
                                           C.A. No. 1:14-1431-LPS-CJB;
Dear Chief Judge Stark:
         Elm requests the Court to compel Micron to produce worldwide revenue and profits
information for products that Micron does not make in the United States, does not test in the
United States, does not import into the United States, and does not sell in the United States.
Revenue and profit from purely foreign activity have no bearing in this case. Elm’s requested
discovery is designed to elicit information that will confuse the jury and inflate the royalty base
for its damages claim. The Court should reject Elm’s fishing expedition.
I.      Elm’s Request To Compel An Interrogatory Response About Revenue For Products
        Made Or Sold In The United States Is Moot
        Micron agreed to provide—and has provided—revenue and profit information for
accused products made by Micron in the United States, tested by Micron in the United States,
imported by Micron into the United States, or sold by Micron in the United States, i.e., all
accused products having a nexus to Micron’s domestic activities. Micron supplemented its
response to Elm’s interrogatories on October 24. See Ex. 1, Supplemental Response to
Plaintiff’s 4th Interrogatories; Ex. 2, Supplemental Responses to Plaintiffs 3rd Interrogatories at 9,
12. Ex. 3, Redacted Excerpt of Micron’s document cited in the Interrogatory Responses. There
never was an impasse on this issue as Micron advised Elm long before Elm filed its request for a
discovery teleconference that Micron was in the process of compiling the requested information.
See Ex. 4, V. Zhou email to N. Knobloch dated August 26, 2019.
II.     Elm’s New Infringement Theory Under § 271(f) Is Grounded On Speculation
       By its supplement, Micron fully responded to Interrogatory No. 5, to the extent it has any
bearing on this case. Yet, Elm now argues that Micron should also provide profit and revenue
information for non-accused components, such as a single-layer wafer or die, that may be
stacked to form an end product outside the United States, and sold outside the United States.
       Before Elm demands discovery of worldwide revenue and profits from Micron, it must
show that such sales are “linked to any [infringement] allegations properly in this case.” Tessera
v. Broadcom, 2017 WL 4876215, at *5 (D. Del. Oct. 24, 2017). In Tessera, plaintiff sought
Case 1:14-cv-01431-LPS Document 203 Filed 10/25/19 Page 2 of 4 PageID #: 15675
The Honorable Leonard P. Stark
October 25, 2019
Page 2

production of Broadcom’s worldwide sales data, arguing that “worldwide sales data for all
accused products is relevant to Tessera’s indirect infringement allegations” because “Broadcom
may be liable for indirect infringement…if they sold infringing products overseas, and those
products later make their way into the U.S. (e.g., by being incorporated into third-party products
that are sold in the U.S.” Id. at *4. Judge Burke rejected this argument, explaining that while
“Tessera does not need to prove conclusively the substance of its indirect infringement claims,”
it still “needs to show that its request is premised on more than ‘mere suspicion or speculation’
as to how the discovery is linked to indirect infringement allegations properly in this case.” Id.
at *5. Judge Burke found Tessera failed to meet this burden, because it failed to provide “any
information particular to any accused product or any third-party maker of any representative
downstream product that could lead to the conclusion that a Broadcom accused product that was
sold overseas was, in fact, later brought back into the U.S.” Id. (emphasis original).
        Here, Elm fails to make any showing beyond “mere suspicion or speculation” that
Micron’s wafers and dies are combined outside the United States in a way that allegedly
infringes Elm’s patents under § 271(f). Elm asserted this new theory of infringement for the first
time in a discovery conference almost five years into this case. Elm had not disclosed this new
theory in any pleadings or infringement contentions. See, e.g., Ex. 5, Excerpts from Elm’s
Infringement Contentions. Elm failed to provide any plausible support for its assertion that
Micron’s wafers and dies are combined to form final products in a way that would infringe Elm’s
patents if done in the United States. Nor could it have done so, since Elm sought no discovery
from any third party whom Elm alleges stacks Micron’s wafers or dies outside the United States.
Thus, Elm appears to have formulated this new § 271(f) theory to justify its fishing expedition.
         Elm’s § 271(f) theory also lacks support. To claim infringement under § 271(f), Elm
must show that the wafers and dies supplied from the United States constitute “all or substantial
portion of the components of a patented invention” (35 U.S.C. § 271(f)(1)), or that those
components are “especially made or especially adapted for use in the invention and not a staple
article or commodity of commerce suitable for substantial noninfringing use” (§ 271(f)(2)). But
Elm failed to show any support beyond mere speculation that “Micron also likely causes to be
supplied from the U.S. additional components of the invention.” D.I. 201 at 2, fn. 2. Elm’s
footnote proves one thing though—that the asserted claims require additional components
beyond Micron’s wafers and dies. Yet, Elm presents no support for its assertion that Micron’s
wafers form a “substantial portion” of the components of Elm’s alleged invention under §
271(f)(1). Section 271(f)(1) also requires that the alleged infringer “actively induce the
combination of such components outside of the United States in a manner that would infringe the
patent if such combination occurred within the United States.” Elm offers no showing of active
inducement to combine the components by anyone either.
         Section 271(f)(2) is equally unavailing. The wafers and dies supplied by Micron from
the United States are also used to make non-stacked chips. Elm does not argue that the non-
stacked chips made from Micron’s wafers and dies infringe any of Elm’s asserted claims. Thus
Micron’s wafers and dies are suitable for a substantial noninfringing use. Instead, Elm attempts
to shift the burden of showing relevance to Micron, arguing that “Micron has not articulated any
reason why it would not be liable….” D.I. 201 at 2, fn. 1. But the question is not whether
Micron had shown noninfringement under every conceivable theory Elm may come up with.
Rather, the pertinent question is whether Elm has shown support for what it simply assumes—
Case 1:14-cv-01431-LPS Document 203 Filed 10/25/19 Page 3 of 4 PageID #: 15676
The Honorable Leonard P. Stark
October 25, 2019
Page 3

that Micron designs its dies for incorporation into a stacked semiconductor. The answer is no.
III.    The Court’s Power Integrations Decision Is Not Applicable To This Case
        Elm asserts that the Court’s order in Power Integrations v. Fairchild Semiconductor,
2018 WL 4804685 (D. Del. Oct. 4, 2018), establishes that Elm is entitled to information on
worldwide sales of Micron’s products, even for those products untethered to Micron’s U.S.
activity. Not so. In Power Integrations, plaintiff argued that “it was entitled to ‘full
compensation’ in the form of damages based on loss of sales in foreign markets which it claims
were a foreseeable result of infringing conduct in the United States.” See Power Integrations v.
Fairchild Semiconductor, 711 F.3d 1348, 1372 (Fed. Cir. 2013). The Federal Circuit rejected this
theory and disallowed recovery of damages based on foreign sales, regardless of any foreseeable
nexus between the domestic act of infringement and worldwide damages. Id. at 1731. This
Court found that the Supreme Court’s decision in WesternGeco LLC v. ION Geophysical Corp.,
138 S. Ct. 2129 (2018), permitting recovery of foreign damages stemming from domestic
infringement, applied equally to § 271(a) as well as § 271(f)(2). But that does not mean a
plaintiff can recover damages from entirely foreign acts divorced from any domestic activity.
        Plastronics v. Dong Weon Hwang further explains the interplay between WesternGeco
and Power Integrations. Plastronics Socket Partners, Ltd. v. Dong Weon Hwang, 2019 WL
4392525, at *5 (E.D. Tex. June 11, 2019), report and recommendation adopted, 2019 WL
2865079 (E.D. Tex. July 3, 2019). “WesternGeco…suggests that foreign damages are
compensable for domestic infringement under § 271(a), just as they are compensable for
domestic infringement under § 271(f)(2).” Plastronics, 2019 WL 4392525, at *5 (emphasis
original). “For example, a plaintiff might prove that a product made in the United States was
sold abroad, that a domestic sale to a regular customer of plaintiff supplanted foreign sales that
plaintiff would have made to that customer, or that a product imported into the United States was
subsequently sold internationally. Each of these instances would constitute infringement under
§ 271(a), and thus, under the reasoning of WesternGeco, would be compensable even if the sale
that caused damage ultimately occurred abroad. However, a plaintiff cannot recover under §
271(a) for purely foreign manufacturing, use, sales, or offers because these acts do not constitute
infringement under § 271(a).” Id. (emphasis added). Yet, Elm argues precisely the opposite—
that Micron’s purely foreign manufacture, use, sales, or offers—entirely divorced from any
domestic activity—may form the basis for damages under WesternGeco. This extreme reading
of WesternGeco is unsupported by this Court’s Power Integrations order, or by any other court.
        Unlike Power Integrations, the foreign revenue and profits information Elm seeks is not
connected to any act of domestic infringement. Instead, Elm seeks worldwide revenue and
profits information for products not made in the United States, not tested in the United States, not
imported into the United States, and not sold in the United States. 1 Micron’s worldwide revenue
and profits, unconnected to any domestic acts, have no bearing on any royalty Elm may claim.
See MLC Intellectual Prop., LLC v. Micron Tech., Inc., 2019 WL 2437073, *3 (N.D. Cal., 2019)
(plaintiff “may not seek damages based on Micron’s wholly foreign sales”).


1
    To the extent any products have any connection to the United States so as to be subject to § 271(a), Micron has
produced worldwide revenue and profits information. See Ex. 1; Ex. 2 at 9, 12; Ex. 3.
Case 1:14-cv-01431-LPS Document 203 Filed 10/25/19 Page 4 of 4 PageID #: 15677
The Honorable Leonard P. Stark
October 25, 2019
Page 4

       For the foregoing reasons, Micron respectfully requests the Court deny Elm’s motion.



                                                          Respectfully,

                                                          /s/ Frederick L. Cottrell, III

                                                          Frederick L. Cottrell, III (#2555)

cc:    All Counsel of Record
